

115 HRES 340 IH: In support of baseball as the pastime of the United States and condemning racial slurs.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 340IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Espaillat submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONIn support of baseball as the pastime of the United States and condemning racial slurs.
	
 Whereas baseball is the pastime of the United States, finding its first known initial origins in the United States in 1791;
 Whereas the United States is a country of immigrants and its national pastime should be reflective of that;
 Whereas baseball has been greatly contributed to by people of many national and ethnic origins; Whereas the Negro Leagues are an important part of baseball’s rich and diverse history;
 Whereas the integration of baseball is one of the earliest stories of integration in the United States;
 Whereas the sport of baseball is meant to inspire teamwork, healthy competition, and hometown pride;
 Whereas there have been publicly reported incidents involving individuals directing racial slurs and derogatory remarks at other fans and players, the most recent of which occurred on May 1, 2017; and
 Whereas the sport of baseball is meant to be enjoyed by all fans: Now, therefore, be it  That the House of Representatives—
 (1)strongly opposes the use of any derogatory words, racial slurs, or other racially or ethnically insensitive acts at professional baseball games;
 (2)strongly condemns the history of racially motivated taunting at Fenway Park and the history of racially motivated taunting in Major League Baseball;
 (3)commends the Boston Red Sox management for their quick action and denunciation of the incident involving individuals directing racial slurs and derogatory remarks at other fans and players, which occurred at Fenway Park on May 1, 2017;
 (4)commends the institutions of Major League Baseball for their denunciation of racial slurs and hateful acts;
 (5)commends the fans of Boston for their show of support for the visiting player who had been insulted in such incident; and
 (6)commends fans of baseball who demonstrate tolerance and support for all players. 